NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             IN RE JELOHREA J.

                             No. 1 CA-JV 17-0562
                               FILED 5-3-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV601224
            The Honorable Shellie F. Smith, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Colleen Engineer
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Adena J. Astrowsky
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge James B. Morse Jr. joined.
                             IN RE JELORHEA J.
                             Decision of the Court



J O N E S, Judge:

¶1           Jelorhea J. (Juvenile) appeals the juvenile court’s disposition
order placing him in a locked residential treatment center (RTC). For the
following reasons, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            In February 2017, Juvenile was charged with possession of
marijuana and possession of drug paraphernalia. At the time, Juvenile was
living with his aunt, who had found the marijuana and paraphernalia in his
room and reported it to the police. In April 2017, Juvenile participated in a
psychological evaluation with Dr. Hirdes, who noted concerns that Juvenile
was acting out and would continue to do so without adequate treatment.
In a written report, Dr. Hirdes recommended that Juvenile be placed in
RTC.

¶3            In November 2017, Juvenile pleaded delinquent to possession
of marijuana. Before holding disposition, the juvenile court granted
Juvenile’s request for an updated evaluation. Dr. Hirdes conducted a
second evaluation and again recommend placement in RTC.                  At
disposition, the juvenile probation officer (JPO) agreed with Dr. Hirdes’s
recommendation, noting that before adjudication, Juvenile had been
unsuccessful in an intensive outpatient program because he failed three
drug tests and did not attend treatment. Juvenile argued a less restrictive
in-home service was available through the Department of Child Safety.

¶4              At disposition, the trial court placed Juvenile on twelve
months’ supervised probation and ordered he be placed in RTC. Juvenile
timely appealed, and we have jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) §§ 8-235(A),1 12-120.21(A)(1), and -2101(A)(1). See Rita J. v.
Ariz. Dep’t of Econ. Sec., 196 Ariz. 512, 513, ¶ 3 (App. 2000) (“[T]he final order
in a delinquency action is the disposition order.”) (citing Maricopa Cty. Juv.
Action No. J-78151-S, 119 Ariz. 320, 321 (App. 1978)).

¶5           In February 2018, the juvenile court reviewed Juvenile’s status
in RTC and, after considering new reports from RTC and the JPO, explicitly



1     Absent material changes from the relevant date, we cite a statute’s
current version.


                                        2
                             IN RE JELORHEA J.
                             Decision of the Court

found that continued placement in RTC was necessary and the least
restrictive alternative.

                                DISCUSSION

¶6             Juvenile argues the juvenile court abused its discretion by
ordering him to RTC because a less restrictive alternative existed. We will
not disturb the court’s disposition absent an abuse of discretion. In re
Miguel R., 204 Ariz. 328, 331, ¶ 4 (App. 2003) (citing In re Kristen C., 193 Ariz.
562, 563, ¶ 7 (App. 1999)). The juvenile court has broad discretion to
determine an appropriate disposition of a delinquent juvenile. Id. at ¶ 3
(quoting Maricopa Cty. Juv. Action No. JV-510312, 183 Ariz. 116, 118 (App.
1995)). The court is authorized to order residential treatment, but
placement in RTC must “be supported by a written psychological,
psychiatric or medical evaluation recommending residential treatment
services.” A.R.S. § 8-341.01(A). Additionally, the court must find by clear
and convincing evidence that: “[t]he child requires residential treatment
services to address the child’s behavioral, psychological, social or mental
health needs,” and “[a]vailable alternatives to residential treatment services
were considered, but that residential treatment services are the least
restrictive alternative.” A.R.S. § 8-341.01(B).

¶7            The record here reflects the juvenile court received and
considered a written psychological evaluation which recommended
Juvenile be placed in RTC.        The evaluation noted Juvenile had
demonstrated runaway behavior, school truancy, and “increasingly
oppositional behavior within the home of his . . . aunt.” Additionally, at
disposition, the JPO agreed with the psychologist’s recommendation,
noting Juvenile had not been successful in a less restrictive outpatient
program, having repeatedly failed to attend treatment and tested positive
for drug use. Accordingly, the court acted within its discretion in ordering
Juvenile to RTC.

¶8             Juvenile also argues the juvenile court erred at disposition by
not making specific, written findings that he required residential treatment
and it was the least restrictive alternative. Although the court did not
expressly state those findings in its order, we presume the court considered
those factors and made those findings before ordering residential
treatment. See In re Niky R., 203 Ariz. 387, 392, ¶ 21 (App. 2002) (“We
assume that judges follow and apply the law” and therefore presume the
trial court “made every finding necessary to support the judgment.”)
(quoting Maricopa Cty. Juv. Action No. JS-3594, 133 Ariz. 582, 585 (App.
1982)) (citations omitted). Moreover, the record demonstrates the court had


                                        3
                           IN RE JELORHEA J.
                           Decision of the Court

sufficient facts before it to find by clear and convincing evidence that
Juvenile needed residential treatment to address his behavioral,
psychological, social or mental health needs; that available alternatives
were considered; and that residential treatment was the least restrictive
alternative. See supra ¶ 3. Finally, the court’s minute entry from the
February 2018 status hearing includes the specific findings that A.R.S. § 8-
341.01(B) requires, rendering our consideration of the issue moot.
Accordingly, we find no error.

                              CONCLUSION

¶9           The juvenile court’s disposition order is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4